Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on December 16, 2020.  Claims 1-5, 7-13 and 15-19 are now pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Pontikos on 2/12/21 to clarify the hardware aspect of the system claim and equations.
The application has been amended as follows: 

AMENDMENT to Claims
1. (Currently Amended) A computer system comprising:
a hardware processor and a memory coupled thereto, the memory comprising a database, the hardware processor configured to automatically:
randomly split the database into a plurality of sub-databases;
apply a database query to the plurality of sub-databases;
generate a plurality of respective estimated query response values for each sub-database based upon applying the database query;
calculate a median of the estimated query response values;
generate a probability distribution based upon the estimated query response values and the calculated median, wherein the processor is configured to generate the probability distribution so that the probability distribution at any point is given by             
                
                    
                        P
                    
                    
                        
                            
                                e
                            
                            
                                -
                                ϵ
                                l
                            
                        
                    
                
            
         wherein             
                P
            
         is the probability distribution,             
                ϵ
            
         is a predetermined parameter, and l is a number of points between a given estimated query response value and the median; and
select a final estimated query response value based upon the probability distribution.  

2. (Currently Amended) The computer system of Claim 1, wherein the hardware processor is configured to generate the probability distribution by at least weighting the plurality of estimated query response values based upon proximity to the calculated median; and wherein the processor is configured to select the final estimated query response by at least selecting one of the weighted plurality of respective estimated query response values based upon the weighting as the final estimated query response.

3. (Currently Amended) The computer system of Claim 2, wherein the hardware processor is configured to generate the probability distribution by at least sampling each of the plurality of estimated query response values based upon             
                
                    
                        e
                    
                    
                        -
                        ϵ
                        
                            
                                
                                    
                                        a
                                    
                                    
                                        v
                                    
                                
                                -
                                
                                    
                                        b
                                    
                                    
                                        v
                                    
                                
                            
                        
                    
                
            
         wherein             
                ϵ
            
         is a predetermined parameter, av is a number of the estimated query response values greater than the selected estimated query response value, and bv is a number of the estimated query response values less than the selected estimated query response value.  

5. (Currently Amended) The computer system of Claim 3, wherein the hardware processor is configured to determine the pre-determined parameter             
                ϵ
            
         according to             
                ϵ
                =
                
                    
                        
                            
                                
                                    
                                        log
                                    
                                    
                                        e
                                    
                                
                            
                            ⁡
                            
                                
                                    
                                        T
                                    
                                
                            
                        
                        +
                        6
                    
                    
                        m
                    
                
            
         wherein T is a set of possible query response values and             
                m
            
         is a random disjoint subset of n samples divided by             
                t
            
         subsamples.

6. (Canceled) 

9. (Currently Amended) A computer-implemented method for estimating a response to a database query, the method comprising automatically:
randomly splitting the database into a plurality of sub-databases;
applying a database query to the plurality of sub-databases;
generating a plurality of respective estimated query response values for each sub-database based upon applying the database query;
calculating a median of the estimated query response values;
generating a probability distribution based upon the estimated query response values and the calculated median, wherein the processor is configured to generate the probability distribution so that             
                
                    
                        P
                    
                    
                        
                            
                                e
                            
                            
                                -
                                ϵ
                                l
                            
                        
                    
                
            
         wherein             
                P
            
         is the probability distribution,             
                ϵ
            
         is a predetermined parameter, and l is a number of points between a given estimated query response value and the median; and
selecting a final estimated query response value based upon the probability distribution.


13. (Currently Amended) The computer-implemented method of Claim 11, wherein the predetermined value of             
                ϵ
            
         is determined according to             
                ϵ
                =
                
                    
                        
                            
                                
                                    
                                        log
                                    
                                    
                                        e
                                    
                                
                            
                            ⁡
                            
                                
                                    
                                        T
                                    
                                
                            
                        
                        +
                        6
                    
                    
                        m
                    
                
            
         wherein T is a set of possible query response values and             
                m
            
         is a random disjoint subset of n samples divided by             
                t
            
         subsamples.

14. (Canceled) 

15. (Currently Amended) A computer-readable medium for estimating a response to a database query, the computer-readable medium comprising computer-executable instructions that when executed by a hardware processor cause the hardware processor to automatically perform operations comprising:
randomly splitting the database into a plurality of sub-databases;
applying a database query to the plurality of sub-databases;
generating a plurality of respective estimated query response values for each sub-database based upon applying the database query;
calculating a median of the estimated query response values;
generating a probability distribution based upon the estimated query response values and the calculated median, wherein the processor is configured to generate the probability distribution so that the probability distribution at any point is given by             
                
                    
                        P
                    
                    
                        
                            
                                e
                            
                            
                                -
                                ϵ
                                l
                            
                        
                    
                
            
         wherein             
                P
            
         is the probability distribution,             
                ϵ
            
         is a predetermined parameter, and l is a number of points between a given estimated query response value and the median; and
selecting a final estimated query response value based upon the probability distribution.


19. (Currently Amended) The computer-readable medium of Claim 17, wherein the predetermined value of             
                ϵ
            
         is determined according to             
                ϵ
                =
                
                    
                        
                            
                                
                                    
                                        log
                                    
                                    
                                        e
                                    
                                
                            
                            ⁡
                            
                                
                                    
                                        T
                                    
                                
                            
                        
                        +
                        6
                    
                    
                        m
                    
                
            
         wherein T is a set of possible query response values and             
                m
            
         is a random disjoint subset of n samples divided by             
                t
            
         subsamples.

20. (canceled)


Allowable Subject Matter
Claims 1-5, 7-13 and 15-19 are allowed, renumbered as claims 1-17, respectively.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9 and 15 are allowable because the best prior art of record or that encountered in searching for the invention, fails to disclose or suggest randomly splitting a database into a plurality of sub-databases, generate a plurality of respective estimated query response values for each sub-database based upon applying the database query, generate a probability distribution based upon the estimated query response values and a calculated median, wherein the processor is configured to generate the probability distribution so that the probability distribution at any point is given by                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            ϵ
                                            l
                                        
                                    
                                
                            
                        
                     wherein                         
                            P
                        
                     is the probability distribution,                         
                            ϵ
                        
                     is a predetermined parameter, and l is a number of points between a given estimated query response value and the median to automatically select a final estimated query response value based upon the probability distribution, as claimed, including other claim provisions.
Claims 2-5, 7, 8, 10-13 and 16-19 depend from independent claims 1, 9 and 15 respectively, and therefore are allowable on the merits.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of querying:
USPN. 2010/0005056	USPN. 2015/0169688
USPN. 2018/0060750	USPN. 2018/0314735


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 13, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158